DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPAT-10,200,344 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims are the limitations of blocking or allowing the transmission of traffic through the GTP firewall based at least upon the data signaling messages at the Serve side and at the Home side of the IP Network, wherein blocking or allowing the transmission of traffic through the GTP firewall based at least upon the data signaling messages at the Serve side and at the Home side further comprises; routing Access Point Names (APNs) from a home operator on the Home side of the IP network to an operator-specific GTP firewall public IP address at the GTP firewall; blocking or allowing the transmission of traffic through the GTP firewall based upon the public IP address; and transmitting the allowed traffic to a true destination of the traffic based upon one or more of the APN, subscriber International Mobile Subscriber Identity (IMSI) and session Tunnel End Point Identifier (TEID).

The prior art fails to teach the unique limitations recited above and in the claims of the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854.  The examiner can normally be reached on Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IZUNNA OKEKE/Primary Examiner, Art Unit 2497